Case 19-13273-VFP   Doc 37   Filed 03/07/19 Entered 03/07/19 14:39:57   Desc Main
                             Document     Page 1 of 5
Case 19-13273-VFP   Doc 37   Filed 03/07/19 Entered 03/07/19 14:39:57   Desc Main
                             Document     Page 2 of 5
Case 19-13273-VFP   Doc 37   Filed 03/07/19 Entered 03/07/19 14:39:57   Desc Main
                             Document     Page 3 of 5
Case 19-13273-VFP   Doc 37   Filed 03/07/19 Entered 03/07/19 14:39:57   Desc Main
                             Document     Page 4 of 5
Case 19-13273-VFP   Doc 37   Filed 03/07/19 Entered 03/07/19 14:39:57   Desc Main
                             Document     Page 5 of 5
